Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest an accommodation member in a battery module wherein the accommodation member that holds the two conductive members as claimed have a living hinge body wherein the hinge body is located between the inner and outer ends of the lid body wherein the first holding mechanism holds the outer end of the lid body onto the accommodation body at the closing position and a second holding mechanism that holds the inner end of the lid body onto the accommodation body at the closing position. The closest prior art of record which is the Furuya reference (already provided) which discloses suggest an accommodation member in a battery module wherein the accommodation member that holds the two conductive members as claimed have a living hinge body wherein the hinge body is located between the inner and outer ends of the lid body.  However the Furuya reference does not disclose wherein the first holding mechanism holds the outer end of the lid body onto the accommodation body at the closing position and a second holding mechanism that holds the inner end of the lid body onto the accommodation body at the closing position. It would not be obvious to one of ordinary skill in the art at the time of filing to have an accommodation member in a battery module wherein the accommodation member that holds the two conductive members as claimed have a living hinge body wherein the hinge body is located between the inner and outer ends of the lid body wherein the first holding mechanism holds the outer end of the lid body onto the accommodation body at the closing position and a second holding mechanism that holds the inner end of the lid body onto the accommodation body at the closing position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK A CHERNOW/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729